Appellant was complainant in the trial court. She filed what was denominated a "Petition for Temporary Alimony" setting up that she was without means for support and that "this is an urgent and necessitous case for temporary alimony." In said petition complainant prayed for general relief and that the defendant be required "to show cause, if any he can, why a reasonable amount should not be adjudged to be paid by the defendant for the support and maintenance of your petitioner."
Demurrer was sustained on the ground that a decree for temporary alimony and solicitors' fees cannot be entered save where complainant seeks either a divorce or separate maintenance. While such is the general rule, the demurrer should not have been sustained since it is evident that the petition, while inartificially drawn, is susceptible of construction and acceptance as a bill for separate maintenance. We are of the opinion that the learned chancellor should have treated and heard it as such upon the merits of its allegations. Code 1930, sec. 1420.
Reversed and remanded.